DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
 Claims 1-8 are pending.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a communication unit configured to receive transaction data in claim 7, 
a recorder which records…the transaction data received in claim 7, 
a secure computation calculator which performs secure computation in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) 

   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A data structure”.  A “data structure” comprises mere information in the form of data, and does not belong to one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method, claim 7 recites a server, and claim 8 recites a data structure, to perform a method of receiving…transaction data including encrypted history information which is history information of the device encrypted using a secure computation method which enables computation without decrypting the encrypted history information; recording…the transaction data in a distributed ledger in synchronization, when a validity of the transaction data received…is verified; and performing…secure computation on the encrypted history information included in the transaction data, the secure computation being computation processing performed without decrypting the encrypted history information.
The limitations of receiving transaction data including encrypted history information, recording the data in a distributed ledger when the data validity is verified, and performing secure computation on the received history information without decrypting the information, comprise an abstract idea of mental processes (receiving, recording and verifying data) combined with an abstract idea of mathematical concepts (performing mathematical computations on data, where the computations are further described as being performed without decrypting), as well as an abstract idea of commercial or legal interactions including legal and sales activities and business relations, which comprise an abstract idea within the grouping of methods of organizing human activity.  That is, other than reciting “by the first authentication server”, “with the plurality of authentication servers excluding the first authentication server”, “from the device”, nothing in the claim elements preclude the steps from being interpreted as a combination of abstract ideas 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of a plurality of authentication servers and a device, and claim 7 additionally recites a communication unit, a recorder and a secure computation calculator.  These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of receiving data, recording data, verifying data and performing computations on data) such that the limitations reciting functions of the computer apparatus amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the judicial exception to a particular technological environment.  The claims are directed to an abstract idea.  It is further noted that the additional elements recited by claim 8, a blockchain address which is an identifier for identifying a creator of ‘transaction data included in the block of the blockchain, a transaction ID for identifying the transaction data, encrypted history information, and an electronic signature of a user, comprise data and data descriptions and do not comprises   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a plurality of authentication servers, a device, a communication unit, a recorder and a secure computation calculator, amount to no more than generic computer components for applying the exception.  Applying an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-6 recite generating… second transaction data and transmitting… the second transaction data, the second transaction data including a blockchain address of, among one or more items of transaction data recorded in the distributed ledger, first transaction data which has been used in the secure computation, the second transaction data indicating that a token has been generated for the blockchain address; and recording…the second transaction data in the distributed ledger in synchronization; generating…third transaction data indicating a data analysis request, and transmitting…the third transaction data; recording…the third transaction data in distributed ledgers when a validity of the third transaction data received …is verified; performing… the secure computation on the encrypted history information, and transmitting…a computation result of the secure computation… the encrypted history information being subjected to the computation processing according to the data analysis request and being included in first transaction data among one or more items of transaction data recorded in the distributed ledger; and receiving,…the computation result of the secure computation; generating…fourth transaction data which includes a transaction ID of the first transaction data which has been used in the secure computation, and transmitting…the fourth transaction data…the fourth transaction data indicating that the computation result of the secure computation has been transmitted…and recording…the fourth transaction data in the distributed ledger in synchronization; the computation processing includes image recognition processing.    These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more than mere instructions to apply the abstract idea using generic components, and does not integrate the abstract idea into a practical application.  The additional elements of the first authentication server, plurality of authentication servers excluding the first authentication server and a service server, are recited at a high level of generality and do not add significantly more to the abstract idea.  The limitation the history information includes personal data of a user of the device describes data and does not amount to significantly more than the abstract idea. The dependent claims and associated additional elements do not comprise any improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
 Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the abstract idea of mental processes, namely receiving, recording, and verifying data, combined with an abstract idea of mathematical concepts, namely  performing mathematical computations on data, where the computations are further described as being performed without decrypting, as well as an abstract idea of commercial or legal 
Accordingly, claims 1-8 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

 Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
With regard to claims 1, 7, 8, claim 1 recites, “…transaction data including encrypted history information which is history information of the device encrypted using a secure computation method which enables computation without decrypting the encrypted history information; performing…secure computation on the encrypted history information included in the transaction data, the secure computation being computation processing performed without decrypting the encrypted history information,” and claims 7 and 8 recite similar limitations regarding the ‘secure computation’. The limitations first recite the secure computation method as enabling computation without decrypting encrypted data, and then recite the secure computation as a method for enabling computation without decrypting encrypted data, and then recite the secure computation as comprising computation processing without decrypting.  However, Applicant’s specification does not specifically disclose an algorithm for the ‘secure computation method’, nor how such a method accomplishes the recited intended results.  Applicant’s specification discloses only, for example, “…receives, from secure computation calculator 1012, encrypted history information encrypted using a secure computation method which enables computation without decrypting the encrypted history information.” (PGPub [55]). This is a disclosure of intended result without disclosure of the algorithm required.  PGPub [61] discloses “…The encryption processing using the secure computation method can be performed using a method disclosed in Non Patent Literature 2 (NDSS Symposium 2015. “ABY—A Framework for Efficient Mixed-Protocol Secure Two-Party Computation”) (hereinafter referred to as NPL 2) or Non Patent Literature 3 (“SecureML: A 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regard to claim 7, the claim limitations, “a communication unit configured to receive transaction data”, “a recorder which records…the transaction data received”,  and, “a secure computation calculator which performs secure computation” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure corresponding to the ‘communication unit’, ‘recorder’, and ‘secure computation calculator’ are not disclosed with specificity. See, for example, PGPub [63], “…Communication unit 1014 communicates with service server 300 and authentication servers 200 via communication network 400.”; [75], “…Recorder 1103 records the transaction data generated by transaction data generator 1101.”; [95], “…secure computation calculator 1212 performs encryption processing using a secure computation method on history information received from transaction data generator 1211, such as a driving history of vehicle 120 and a history of sensor information. While the description of the details of the encryption processing using a secure computation method is omitted since the details have been described above, a method disclosed in NPL 2 and/or NPL 3, for example, may be used.”
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
 If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 With regard to claims 1, 7, 8, claim 1 recites, “…transaction data including encrypted history information which is history information of the device encrypted using a secure computation method which enables computation without decrypting the encrypted history information; performing…secure computation on the encrypted history information included in the transaction data, the secure computation being computation processing performed without decrypting the encrypted history information,” and claims 7 and 8 recite similar limitations regarding the ‘secure computation’. 
 The cited limitations recite the “secure computation method” as enabling further computation without decrypting, but also recite the “secure computation” as comprising the computation performed without decrypting.  Since the claims recite the “secure computation” as enabling further computation without decryption, as well as being that further computation without decryption, the claims are unclear and indefinite.  Dependent claims 2-6 inherit the same deficiency and are rejected for the same reason.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ford (US Publication 2016/0261404).   
With regard to claims 1 and 7, Ford discloses A data distribution method for a data distribution system which includes a device and a plurality of authentication servers ([32], [47], Figure 1 devices 115, 120, 125 and nodes 110-1-110-x, where the nodes are interpreted as ‘authentication servers’), the data distribution method comprising:
receiving, by a first authentication server included in the plurality of authentication servers ([56]-[57], “…receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key…”), transaction data including encrypted history information which is history information of the device encrypted using a secure computation method which enables computation without decrypting the encrypted history information ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) ;
recording, by the first authentication server, the transaction data in a distributed ledger in synchronization with the plurality of authentication servers excluding the first authentication server ([54], “…the message 222 may include data for processing. Since this data is publicly in the ledger…”; Figure 2, block 210 as recorded in blockchain 205; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”; [43], “…Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum.”), when a validity of the transaction data received from the device is verified by the first authentication server [57], “…the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key…”); and
performing, by the first authentication server, secure computation on the encrypted history information included in the transaction data, the secure computation being computation processing performed without decrypting the encrypted history information ([55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data. In embodiments, the program identifier may be an address to a program (or byte code) in the block chain, may be a link or identify to an application available outside the block chain, or a combination thereof. Thus, in embodiments, a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain).”; [56]; [64], “…Full homomorphic encryption allows the data to be operated upon without first having to be decrypted.”). 

With regard to claim 3, Ford discloses the limitations of claim 1 as discussed above.  Ford further discloses the data distribution system further includes a service server (Figure 1, [9], [32], disclosing multiple peer-to-peer networked nodes/servers/devices, any one of which can be interpreted as a ‘service server’), and further discloses,
the data distribution method further comprising: generating, by the service server, third transaction data indicating a data analysis request, and transmitting, by the service server, the third transaction data to the first authentication server ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [56]-[57]; where it is further noted that the ‘third 
recording, by the plurality of authentication servers, the third transaction data in distributed ledgers ([54], “…the message 222 may include data for processing. Since this data is publicly in the ledger…”; Figure 2, block 210 as recorded in blockchain 205, [32]) in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”) when a validity of the third transaction data received from the service server is verified by the first authentication server ([56]-[57], “…receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key…”); 
performing, by the first authentication server, the secure computation on the encrypted history information ([55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data), and transmitting, by the first authentication server, a computation result of the secure computation to the service server ([13], “…FIG. 5 depicts a method for returning the results of processed obfuscated data via a secure distributed transaction ledger according to embodiments of the present invention…”; Figure 5 #505; [67], “…In embodiments, the node submits (505) a response for inclusion into the block chain, which response comprises the results data and an indicator that this information is for, or directed to, a recipient. The recipient may be the originator of the obfuscated data, a third party, or both.”), 
the encrypted history information being subjected to the computation processing according to the data analysis request ([55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data. In embodiments, the program identifier may be an address to a program (or byte code) in the block chain, may be a link or identify to an application available outside the block chain, or a combination thereof. Thus, in embodiments, a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain).”; [56]; [64], “…Full homomorphic encryption allows the data to be operated upon without first having to be decrypted.”; see [29] as above regarding history information interpretation) and being included in first transaction data among one or more items of transaction data recorded in the distributed ledger ([62], “…in embodiments, the message 262 includes the results data from using the specified program and the obfuscated data.” See also Figure 2 showing the results included in the message within the blockchain block.); and
receiving, by the service server, the computation result of the secure computation from the first authentication server ([67], “…In embodiments, the node submits (505) a response for inclusion into the block chain, which response comprises the results data and an indicator that this information is for, or directed to, a recipient. The recipient may be the originator of the obfuscated data, a third party, or both.”).

 With regard to claim 4, Ford discloses the limitations of claim 3 as discussed above.  Ford further discloses claim 4, which again comprises mere duplication of parts, as it discloses the server transmitting transaction data related to the transaction of claim 3, which, as discussed above, comprises duplication of steps from claim 1, and where ‘fourth’ transaction comprises ‘second’ transaction in the new sequence.
Ford further discloses generating, by the first authentication server, fourth transaction data which includes a transaction ID of the first transaction data which has been used in the secure computation (Figure 2, block 250 and associated discussion, [59]-[62]; [61], “…In embodiments, the message may include a unique identifier of the node that submitted the message.”), 
and transmitting, by the first authentication server, the fourth transaction data to the plurality of authentication servers excluding the first authentication server, the fourth transaction data indicating that the computation result of the secure computation has been transmitted to the service server ([60], “…In embodiments, a message 262 may comprise a unique identifier of the recipient of the message, which may be the originator of the initial message 210 or another entity.”; [59]-[62], where the networked peers receive the message as well); and
recording, by the first authentication server, the fourth transaction data in the distributed ledger ([58], “…In embodiments, the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260.”; [59]-[62]; Figure 2, block 250 recorded in blockchain) in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”).


With regard to claim 8, Ford discloses A data structure used for a block recorded in a blockchain in a data distribution system which includes a device and a plurality of authentication servers (Figures 1, 2, [50]-[55]), the data structure comprising:
a blockchain address which is an identifier for identifying a creator of transaction data included in the block of the blockchain ([52], “…a message 222 may comprise a unique identifier ;
a transaction ID for identifying the transaction data ([51], “…the header 212 comprises a block ID 214 for that block…”, where the block ID is broadly interpreted as a transaction ID);
encrypted history information which is included in the transaction data and is history information of the device encrypted using a secure computation method which enables computation without decrypting the encrypted history information ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) and could potentially expose their current location (if that's what the location data represented…”; which envisions data to be included in the ‘message 222’ and then ‘computed upon’ as comprising information of the device such as location data, which is broadly interpreted as comprising device history information; [54] discloses obfuscating the data as noted above); and an electronic signature of a user of the transaction data ([57], “…In embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For , wherein 
the encrypted history information is used in secure computation performed by a first authentication server included in the plurality of authentication servers ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; [55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data. In embodiments, the program identifier may be an address to a program (or byte code) in the block chain, may be a link or identify to an application available outside the block chain, or a combination thereof…a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain).”, where the responding node is interpreted as ‘first authentication server’.  With regard to ‘history information of the device’, Ford discloses, in [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) and could potentially expose their current location (if that's what the location data represented…”; which envisions data to be included in the ‘message 222’ and subsequently to be ‘computed upon’ as comprising information of the device such as location data, which is broadly interpreted as comprising device history information, and [54] and [55] disclose ‘obfuscating’  message data, as above.), the secure computation processing being computation processing which includes data analysis ([29], [54], [55] disclosing programs to be executed to process/analyze the data) and is performed without decrypting the encrypted history information ([56]; [64], “…Full homomorphic encryption allows the data to be operated upon without first having to be decrypted.”). 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Publication 2016/0261404) in view of Shadmon (US Publication 2019/0158594).
 With regard to claim 2, Ford discloses the limitations of claim 1 as discussed above.  Ford further discloses generating, by the first authentication server, second transaction data ([58], “…In embodiments, the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In  
and transmitting, by the first authentication server, the second transaction data to the plurality of authentication servers excluding the first authentication server ([58]) , the second transaction data including a blockchain address of, among one or more items of transaction data recorded in the distributed ledger, first transaction data which has been used in the secure computation ([52], “…a message 262 may comprise a unique identifier of the recipient of the message, which may be the originator of the initial message 210 or another entity…”;  [52], “…the identifier of the owner or sender provides a way by which a third-party node or nodes that perform the computation can address a response to the originator. Additionally, the identifier of the owner/sender may be used or linked to an account to pay for processing fees…”, interpreted as the ‘address’.);
and recording, by the first authentication server, the second transaction data in the distributed ledger in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein 
Ford discloses the second transaction as noted above, but does not specifically disclose a token generated.  However, Shadmon discloses the second transaction data indicating that a token has been generated for the blockchain address ([42], “…querying the system requires a small payment of tokens. These payment tokens are shared (according to a prearranged contract) between members of the network that contributed the data being queried and the members that processed the query.”; [78], “…contractors receive a payment in tokens from the coordinator in return for its effort during query processing.”; [84], “…transactions are transfers of tokens between accounts.”); where Shadmon envisions tokens for storing data, querying data, or processing data, and the transactions are the transfers of tokens, and the transfer of tokens further indicates their prior generation). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for computational processing of obfuscated data in a distributed ledger as disclosed by Ford with the modification of using tokens for fees or incentives as disclosed by Shadmon because such an method/system would incentivize the servicing providers (see Shadmon [166],  “…nodes that service the data may be offering their resources to service the data for rewards and these rewards may be in the form of tokens.”).



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Publication 2016/0261404) in view of Soundararajan (US Publication 2020/0034945).
With regard to claim 5, Ford discloses the limitations of claim 1 as discussed above.  Ford further discloses the ‘history information’, where Ford discloses a possible set of data indicating user device location, used in a computation of distance to friends or other users, (see [54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) and could potentially expose their current location (if that's what the location data represented…”; which discloses the data to be ‘computed upon’ as comprising information of the device such as location data, which is broadly interpreted as comprising device history information).  Ford does not specifically disclose the ‘history information’ comprising personal data of a user of the device.  However, Soundararajan discloses the history information includes personal data of a user of the device (Figure 5, [6], [70], “…in example method 600 that may be implemented by a user of client device 200 to create a verifiable image with embedded identities of entities, in accordance with implementations of the disclosure.”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for computational processing of obfuscated data 

With regard to claim 6, Ford discloses the limitations of claim 1 as discussed above.  Ford further discloses the computational processing as discussed above (see [55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data. In embodiments, the program identifier may be an address to a program (or byte code) in the block chain, may be a link or identify to an application available outside the block chain, or a combination thereof. Thus, in embodiments, a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain).”  However, Ford does not specifically disclose that such processing comprises image recognition processing.  However, Soundararajan discloses processing comprises image recognition processing .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang, US Publication 2020/0327250
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685